On rehearing Cope, C. J. delivered the following opinion—Norton, J. concurring:
*51The petition for a rehearing in this case is denied. Welch testified in regard to his interest when his deposition was taken. He stated that he had formerly owned a portion of the property, but had sold it. He so stated both on his direct and cross-examination. The fact that certain deeds were afterwards given in evidence, showing Ms previous ownership, was not sufficient to exclude the deposition.
The point in regard to the testimony of Shear is not well taken.
The petition is demed.